DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 13-19 and 28-31 are pending.
Claim 28 is currently amended.
Claims 1-12 and 20-27 were cancelled.
Claims 13-19 are withdrawn as being directed to a non-elected invention.
Claims 28-31 have been examined.

Priority
This application is a 371 of PCT/KR2016/004707 filed on 05/04/2016, which claims foreign priority of KOREA, REPUBLIC OF 10-2015-0063203 filed on 05/06/2015.

Withdrawn Objection & Rejection
The objection of claim 28 is withdrawn because the amendment to claim 28 overcomes the objection.
All the rejections of record are withdrawn because more relevant combination of prior art references are used as new grounds of rejections for the amended claims.


New Ground of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (Ph.D. thesis 2013) in view of Luckey et al. (PNAS. 2006;103(9): 3304-3309), in view of Aguirre-Ghiso (Nat Rev Cancer. 2007 November ; 7(11): 834–846, previously cited 12/23/2019) and in .
Claim 28 is drawn to a method of regulation reversible cell cycle of hematopoietic stem cells (HSCs) expressing KAl1 as follows:

    PNG
    media_image1.png
    468
    1212
    media_image1.png
    Greyscale

[AltContent: textbox ([img-media_image2.png]            [img-media_image3.png])]Oh teaches Kai1 controls the balance between hen1atopoietic stern cell self-renevva1 and differentiation (Title). Oh shows that Kai1 is highly expressed marker in long-term hematopoietic stem cells (LT-HSC), but weakly expressed in short-term hematopoietic stem cells (ST-HSC) and multipotent progenitors/MPP (p16, para 1-2; Fig 2A); thus, one of ordinary skill in the art would have found it obvious to use Kai1 as a selection marker to separate LT-HSC from other types of cells. Oh teaches Kai1 is important to maintain the quiescent of LT-HSC in the reversible G0 cell cycle phase. Oh shows that loss of Kai1 (i) reduces quiescent pool in LT-HSC and (ii) increases HSC proliferation shown above (p10, para 2; Fig 3A). Oh further teaches Kai1 is also overexpressed in leukemia 
    PNG
    media_image4.png
    255
    367
    media_image4.png
    Greyscale
progress of tumor metastasis without affecting primary tumorigenicity in vivo known in the art (p1, para 2).
Oh teaches the use of FACS to isolate LT-HSC shown as follows (p33, Fig 2D), but do not explicitly teach all markers for collecting LT-HSC.
Similarly, Luckey et al. teach the only cells of the hematopoietic system that undergo self-renewal for the lifetime of the organism are long-term hematopoietic stem cells (LT-HSC) and memory T and B cells (Abstract). Luckey et al. teach the surface markers used for purification of LT-HSC comprising Lin-/lo, Sca+, c-kit+, CD34-, and Flt3-, reading on Flt3-CD34-LSK. Because (i) Oh teaches Kai1 is highly expressed marker in long-term hematopoietic stem cells (LT-HSC) (p16, para 1-2; Fig 2A) and (ii) Luckey et al. teach the surface markers used for purification of LT-HSC comprising Lin-/lo, Sca+, c-kit+, CD34-, and Flt3-, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Oh’s Kai1 and Luckey’s Lin-/lo, Sca+, c-kit+, CD34-, and Flt3- as biomarkers to purify/collect only long-term hematopoietic stem cells (LT-HSC) as Kai1 is highly expressed marker in long-term hematopoietic stem cells (LT-HSC), but weakly expressed in short-term hematopoietic stem cells (ST-HSC) and multipotent progenitors/MPP.
Oh in view of Luckey et al. do not explicitly teach the use of DARC as a ligand to maintain dormancy of CD82 expressed LT-HSC.
Similarly, Aguirre-Ghiso teaches “Models, mechanisms and clinical evidence for cancer dormancy”. Aguirre-Ghiso teaches dormancy occurs in tumour cells and is reversible as a mechanism of quiescence different from senescence. Aguirre-Ghiso teaches a reversible 
    PNG
    media_image5.png
    335
    1138
    media_image5.png
    Greyscale
leading to cell dormancy or quiescent cells shown as follows (p25, Fig 2a). Bandyopadhyay et al. is recited to show a ligand of DARC to interact with CD82 expressing cells to inhibit cell proliferation or induce cell cycle arrest, comprising anti-Kai1/CD82 antibody (p934, col 2, para 2), a cell expressing DARC (p935, col 1, para 1), and purified DARC polypeptide (p936, col 1, para 1).  Because both LT-HSC and cancer stem cells express CD82 to maintain the quiescent state of cell cycle arrest (See Oh: p10, para 2; Aguirre-Ghiso: p25, Fig 2a), one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to use a DARC ligand (e.g., a purified DARC polypeptide) bound to CD82 to maintain the cultured LT-HSC or cancer stem cells at a dormant/quiescent state of G0 cell cycle phase. The recombinant DARC as claimed reads on Bandyopadhyay’s purified DARC polypeptide with respect to its structure and function, satisfying the limitations of claim 28.
With respect to claim 31, the functional limitation of TGF-β1 secretion via PKC does not add an additional manipulation step to culture long-term CD82+ hematopoietic stem cells; thus, the method taught by Oh in view of Luckey et al., in view of Aguirre-Ghiso and in view of 
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Oh’s Kai1 together with Luckey’s Lin-/lo, Sca+, c-kit+, CD34-, and Flt3- as biomarkers to purify/collect only long-term hematopoietic stem cells (LT-HSC) because (i) Oh teaches Kai1 is highly expressed marker in long-term hematopoietic stem cells (LT-HSC) (p16, para 1-2; Fig 2A) and (ii) Luckey et al. teach the surface markers used for purification of LT-HSC comprising Lin-/lo, Sca+, c-kit+, CD34-, and Flt3-. The combination would have reasonable expectation of success because both references teach biomarkers of long-term hematopoietic stem cells (LT-HSC).
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Oh in view of Luckey et al.) with a DARC ligand taught by Aguirre-Ghisoand and Bandyopadhyay et al. because (i) Oh in view of Luckey et al. teach a method of collecting long-term hematopoietic stem cells (LT-HSC) expressing CD82 and (ii) Aguirre-Ghiso teaches selectively suppress metastases is induced by contact CD82 expressing cells with a ligand of DARC (Duffy antigen chemokine receptor, CD234) leading to cell dormancy or quiescent cells (p25, Fig 2a). The combination would have reasonable expectation of success because the references teach quiescent CD82 expressing long-term hematopoietic stem cells (LT-HSC) and inhibition of metastasis for cancer stem cells. 

2.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Luckey et al., in view of Aguirre-Ghiso and in view of Bandyopadhyay et al. as applied to claims 28, 31, and further in view of NCBI GeneBank No. AAH00726.1 (cited in IDS #4 dated .
Claim 29 is drawn to the Kai1 protein consisting of SEQ ID NO: 1 or 2.
Oh in view of Luckey et al., in view of Aguirre-Ghiso and in view of Bandyopadhyay et al. teach a method of regulating the reversible cell cycle of long-term hematopoietic stem cells (L T-HSCs) comprising Kai1/CD82 protein as applied to claims 28 and 31.

    PNG
    media_image6.png
    593
    889
    media_image6.png
    Greyscale
Oh in view of Luckey et al., in view of Aguirre-Ghiso and in view of Bandyopadhyay et al. do not explicitly teach Kai1 protein consisting of SEQ ID NO: 1 or 2.
NCBI AAH00726.1 shows human Kai1/CD82 protein sequence with 100% homology to this instant SEQ ID NO: 1 as follows, reading on claim 29.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Oh in view of Luckey et al. in view Aguirre-Ghiso and in view of Bandyopadhyay et al.) with NCBl's human Kai1/CD82 protein sequence because (a) Oh in view of Luckey et al. in view Aguirre-Ghiso and in view of Bandyopadhyay et al. teach long-term hematopoietic stem cells (LT-HSC) expressing Kai1/CD82 and (b) NCBI AAH00726.1 shows human Kai1/CD82 protein sequence. The combination would have reasonable expectation of success because the references teach Kai1/CD82 protein.

3.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Luckey et al., in view of Aguirre-Ghiso and in view of Bandyopadhyay et al. as applied to claims .
Claim 30 is drawn to the DARC protein sequence consisting of SEQ ID NO: 3 or 4.
Oh in view of Luckey et al., in view of Aguirre-Ghiso and in view of Bandyopadhyay et al. teach a method of regulating the reversible cell cycle of long-term hematopoietic stem cells (L T-HSCs) comprising Kai1/CD82 protein cultured with a DARC polypeptide ligand as applied to claims 28 and 31.

    PNG
    media_image7.png
    626
    890
    media_image7.png
    Greyscale
Oh in view of Luckey et al., in view of Aguirre-Ghiso and in view of Bandyopadhyay et al. do not show a protein sequence of DARC.
NCBI NP_001116423.1 shows human DARC polypeptide sequence with 100% homology to this instant SEQ ID NO: 3 as follows, reading on claim 30.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine the teachings (Oh in view of Luckey et al. in view Aguirre-Ghiso and in view of Bandyopadhyay et al.) with NCBl's human DARC polypeptide sequence because (a) Oh in view of Luckey et al. in view Aguirre-Ghiso and in view of Bandyopadhyay et al. teach a method of culturing CD82 expressing human long-term hematopoietic stem cells (LT-HSC) with a ligand of DARC polypeptide and (b) NCBI NP_001116423.1 shows human DARC polypeptide sequence. The combination would have reasonable expectation of success because the references teach Kai1/CD82 protein.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
06-March-2022
/ARADHANA SASAN/Primary Examiner, Art Unit 1615